73J-/S
Markeshia Marshall                                    AnnManes            ORIGINAL
2340 Monroe Street                              Assistant District Attorney

Beaumont, TX 77703                              1001 Pearl St Ste 3000

                                                Beaumont, TX 77701-3549

                                                (HAND DELIVERED)


                                                                     COURT OF CRIMINAL APPEALS
                                 June 12, 2015                                JUN17 2D15


RE: Case Number              09-13-00333-CR

Trail Court Case
                            292155         FILED \N
                                  COURT OF CRIMINAL APPEALS
                                         JUN 19 2015
Style: Markeshia Marshall

      V.                              Abel Acosta, Clerk

      The State of Texas

             Pro se PETITION FOR DISCRETIONARY REVIEW

To the said Court in references to this case:

I, Markeshia Marshall, am filing this petition because I have been denied on all

other parts of this appeal. My argument is thatthe victim is this case has perjured

her. One she file a complaint statingthat myself and my family all attacked her.

During the trial she produced photos from a cellphone that was not brought to

court until the day of trial, with no date or time stamp on the photos. It tookthe

case almost two years to go to trial in which she stated thatthe phone had been
•y>




      broken in that process. When asked to be photograph by the crime scene people

      she did not do it, the officer and others stated that she didn't even have a bruise.

      The day of trial she produces pictures that she could have altered over the course of

      the years. When she testified she spoke on Andrea Berry hitting her and this was

      also not true. The officer in the case was not called as a witness but a Character

      witness in whom he was not allowed to state the facts that on the day in question

      she stated that my family attacked her. I was not arrest that day in fact it was

      several months later that I turned myself in and bonded out. At this time I was

      advised she had made several statements that Andrea Berry could have harmed her

      by then and she wanted charges filed against me. I believe in thejustices system

      but I do not think it is right to wrongfully prosecute a person who did not commit

      the crime theyare accused of. I have lostmyjob and so much due to this charge,

      and as stated in court the victim did not have a scratch on her face when the police

      arrived at the scene that day. I am asking that this courtreview all the information I

      have submitted to the court to find the truth that I did not assault this lady. Also my

      lawyer at the time would not subpoena an un-bias witness in the case Brittney

      Davis who also was question by police. She was not allowed to give her statement

      to the court and this wouldhave changed the whole process in this case. The truth

      would have been form a third party who had nothing to do with this. I am pleading

      with the court to look into this case and reverse this decision.



                                            fln
                                                      \-\l-u
                                     In The


                               Court ofAppeals

                   Ninth District of Texas at Beaumont


                              NO. 09-13-00333-CR



                    MARKESHIA MARSHALL, Appellant

                                        V.


                      THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 3
                            Jefferson County, Texas
                             Trial Cause No. 292155



                          MEMORANDUM OPINION


      A jury found appellant Markeshia Marshall guilty of assault, a Class A

misdemeanor. The trial court assessed punishment at ninety days in county jail,

probated for one year, and imposed a $500 fine as a condition of probation.   K

      Marshall's appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel's brief presents his professional evaluation of the record and concludes

there are no arguable grounds to be advanced in this appeal. Counsel provided
Marshall with a copy of this brief. We granted an extension of time for Marshall to

file a pro se brief. Marshall filed a pro se brief raising a number of issues on

appeal.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). In these circumstances, we "may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable

grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues." Id. (citations omitted).

      We have independently reviewed the clerk's record and the reporter's

record, and we agree with Marshall's appellate counsel that no arguable issues

support an appeal. See id. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief Marshall's appeal. See id.; compare Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court's

judgment.

      AFFIRMED.



          'Marshall may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          CHARLES KREGER
                                              Justice



Submitted on November 4, 2014
Opinion Delivered May 13, 2015
Do Not Publish



Before Kreger, Horton, and Johnson, JJ.